 



Exhibit 10.02
AMENDMENT NO. 2 TO TERM LOAN AGREEMENT
          This AMENDMENT NO. 2 TO TERM LOAN AGREEMENT (this “Second Amendment”),
dated as of December 28, 2007, is made and entered into by and among Flextronics
International Ltd., a Singapore corporation (the “Company”), and Flextronics
International USA, Inc., a California corporation (the “U.S. Borrower” and,
together with the Company, the “Borrowers”), Citicorp North America, Inc., as
administrative agent (in such capacity, the “Administrative Agent”) and the
Lenders signatory hereto. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Term Loan Agreement.
W I T N E S S E T H:
          WHEREAS, the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders entered into that certain Term Loan Agreement, dated as of
October 1, 2007, (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”);
          WHEREAS, $175.0 million of A-1-A Delayed Draw Loans have been funded
under the Term Loan Agreement;
          WHEREAS, the Company and the A-1-B Delayed Draw Lenders, A-2 Delayed
Draw Lenders and A-3 Delayed Draw Lenders (the “Affected Lenders”) have agreed
to amend the Term Loan Agreement to extend each of the A-1-B Delayed Draw
Availability Period, A-2 Delayed Draw Availability Period and A-3 Delayed Draw
Availability Period to February 29, 2008;
          WHEREAS, the Company and the Affected Lenders have agreed to amend the
Term Loan Agreement to reduce the aggregate amount of the A-3 Delayed Draw
Lenders’ A-3 Delayed Draw Commitments as of the Second Amendment Effective Date
from $200,000,000 to $175,000,000;
          WHEREAS, the Company and the Affected Lenders have agreed to amend the
Term Loan Agreement to increase the number of occasions on which Delayed Draw
Loans can be made from three in the aggregate to four in the aggregate, thereby
increasing the number of occasions on which Delayed Draw Loans can be made on
and after the Second Amendment Effective Date from two in the aggregate to three
in the aggregate;
          WHEREAS, this Second Amendment by its terms affects the rights or
duties under the Term Loan Agreement of the Affected Lenders and not any other
Classes of Lenders; and



--------------------------------------------------------------------------------



 



 

 -2-
          WHEREAS, pursuant to the second proviso of Section 10.01 of the Term
Loan Agreement, the consent of the Affected Lenders, and not any other Classes
of Lenders, is necessary to effect this Second Amendment;
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION ONE. Amendments. Subject to satisfaction of the conditions
precedent set forth in Section Five hereof, the parties hereto hereby agree to
amend the Term Loan Agreement as follows:
          (a) Section 1.01 of the Term Loan Agreement is hereby amended by
adding or replacing, as applicable, certain defined terms as follows:

    ““A-1-B Delayed Draw Availability Period” means the period commencing on the
Closing Date and ending on February 29, 2008; provided, that if the A-1-B
Delayed Draw Commitments are terminated pursuant to Section 2.06, the A-1-B
Delayed Draw Availability Period shall end on the date of such termination.    
  “A-2 Delayed Draw Availability Period” means the period commencing on the
Closing Date and ending on February 29, 2008; provided, that if the A-2 Delayed
Draw Commitments are terminated pursuant to Section 2.06, the A-2 Delayed Draw
Availability Period shall end on the date of such termination.       “A-3
Delayed Draw Availability Period” means the period commencing on the Closing
Date and ending on February 29, 2008; provided, that if the A-3 Delayed Draw
Commitments are terminated pursuant to Section 2.06, the A-3 Delayed Draw
Availability Period shall end on the date of such termination.       “A-3
Delayed Draw Commitment” means, with respect to each A-3 Delayed Draw Lender,
the commitment, if any, of such A-3 Delayed Draw Lender to make A-3 Delayed Draw
Loans hereunder from time to time during the A-3 Delayed Draw Availability
Period up to the amount set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such A-3 Delayed Draw Lender assumed its A-3
Delayed Draw Commitment, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.06, (b) reduced or increased from time to time
pursuant to assignments by or to such A-3 Delayed Draw Lender pursuant to
Section 10.06 and (c) reduced on the Amendment No. 2 Effective Date



--------------------------------------------------------------------------------



 



-3-

   
in accordance with the last sentence of this definition. The aggregate amount of
the A-3 Delayed Draw Lenders’ A-3 Delayed Draw Commitments on the Closing Date
was $200,000,000, which amount was reduced to $175,000,000 on the Amendment
No. 2 Effective Date (it being understood that the A-3 Delayed Draw Commitment
of each A-3 Delayed Draw Lender was correspondingly reduced on a pro rata basis
on the Amendment No. 2 Effective Date).
     
“Amendment No. 2 Effective Date” means the Second Amendment Effective Date under
and as defined in that certain Amendment No. 2 to the Term Loan Agreement dated
as of December 28, 2007.

          (b) Section 2.01 of the Term Loan Agreement is hereby amended by
deleting the penultimate sentence of such Section and replacing it as follows:

   
“It is understood and agreed that Delayed Draw Loans under clause (b) above
shall be made on no more than four occasions in the aggregate; provided that if
multiple Delayed Draw Loans are made on the same day (whether consisting of one
or more Classes or Types of Loans or whether made to one or both Borrowers),
such combined Credit Extension shall be deemed to be a single occasion.”

          SECTION TWO. Use of Proceeds. The parties hereto hereby acknowledge
and agree that any A-1-B Delayed Draw Loan, A-2 Delayed Draw Loan or A-3 Delayed
Draw Loan may be used to repay any indebtedness incurred under the Revolving
Credit Agreement or reimburse the Company for any expenditures made for the
purpose or purposes set forth in Section 2.01 of the Term Loan Agreement, and
that any such repayment or reimbursement shall be deemed to comply with
Sections 2.01 and 6.06.
          SECTION THREE. Effect of this Second Amendment on the Term Loan
Agreement. Upon the effectiveness of this Second Amendment in accordance with
the terms of Section Five hereof (the “Second Amendment Effective Date”), each
Loan Document that was in effect immediately prior to the Second Amendment
Effective Date shall continue to be effective and, unless the context otherwise
requires, any reference to the Term Loan Agreement shall be deemed to
incorporate this Second Amendment.
          SECTION FOUR. Representations and Warranties. In order to induce the
Affected Lenders to enter into this Second Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that, after
giving effect to this Second Amendment, no Default or Event of Default has
occurred and is continuing. Each Borrower further represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that: (i) each Borrower has the
corporate or other power and authority to execute, deliver and perform this



--------------------------------------------------------------------------------



 



-4-

Second Amendment and each has taken all corporate, partnership or comparable
actions necessary to authorize the execution, delivery and performance of this
Second Amendment, (ii) this Second Amendment has been duly executed and
delivered by each Borrower and (iii) this Second Amendment constitutes the
legal, valid and binding obligations of such Borrower, enforceable against such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.
          SECTION FIVE. Conditions to Effectiveness. This Second Amendment shall
become effective when the Administrative Agent shall have received counterparts
of this Second Amendment executed by each Borrower and the Affected Lenders.
          SECTION SIX. Reference to and Effect on the Loan Documents. On and
after the Second Amendment Effective Date, each reference in the Term Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Term Loan Agreement, and each reference in the Notes and each
of the other Loan Documents to “the Term Loan Agreement,” “thereunder,”
“thereof” or words of like import referring to the Term Loan Agreement, shall
mean and be a reference to the Term Loan Agreement, as amended by this Second
Amendment. The Term Loan Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Second Amendment, are and shall
continue to be in full force and effect. The execution, delivery and
effectiveness of this Second Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or any
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents. This Second Amendment shall constitute a Loan
Document.
          SECTION SEVEN. Reaffirmation. Each Borrower hereby acknowledges and
reaffirms all of its obligations and undertakings under each of the Loan
Documents to which it is a party and acknowledges and agrees that subsequent to,
and after taking account of the provisions of this Second Amendment, each such
Loan Document is and shall remain in full force and effect in accordance with
the terms thereof.
          SECTION EIGHT. Costs and Expenses. Each of the parties hereto shall
pay its own costs and expenses in connection with the preparation, execution and
delivery of this Second Amendment.
          SECTION NINE. Execution in Counterparts. This Second Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Second Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Second Amendment.



--------------------------------------------------------------------------------



 



-5-

          SECTION TEN. Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

                  FLEXTRONICS INTERNATIONAL LTD,
as the Company    
 
           
 
  By:   /s/ Manny Marimuthu    
 
           
 
      Name: Manny Marimuthu    
 
      Title: Authorized Signatory    
 
                FLEXTRONICS INTERNATIONAL USA,
INC., as U.S. Borrower
 
           
 
  By:        
 
      /s/ Christopher Collier
 
Name: Christopher Collier    
 
      Title: Assistant Secretary    

[Amendment No. 2 to Term Loan Agreement]



--------------------------------------------------------------------------------



 



 

            CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Lender
      By:   /s/ Timothy P. Dilworth         Name:  Timothy P. Dilworth      
Title:  Vice President  

            CITIBANK, N.A., as Lender
      By:   /s/ Timothy P. Dilworth         Name:  Timothy P. Dilworth      
Title:  Vice President    

[Amendment No. 2 to Term Loan Agreement]